113 Ga. App. 280 (1966)
147 S.E.2d 868
DAVIS
v.
HILL.
41774.
Court of Appeals of Georgia.
Argued February 9, 1966.
Decided March 8, 1966.
Pickett, Pickett, Ackerman, Shipley & Norvell, for appellant.
Bryan, Carter, Ansley & Smith, W. Colquitt Carter, for appellee.
EBERHARDT, Judge.
1. An action brought November 24, 1964, to recover damages for an injury sustained November 24, 1962, is barred by the statute of limitation, Code § 3-1004; Jones v. Smith, 28 Ga. 41; Peterson v. Georgia R. &c. Co., 97 Ga. 798 (25 S.E. 370). The running of the statute begins on the day the injury was suffered and without reference to the time of day or fractions of days. Dowling v. Lester, 74 Ga. App. 290 (39 SE2d 576).
2. Where the time prescribed for the doing of an act, including the bringing of an action, is to be computed by years or months, Sundays are not to be excluded. That the last day of the period falls on Sunday does not, therefore, prevent the bar of the statute. McLendon v. State, 14 Ga. App. 274 (80 S.E. 692); Brown v. Emerson Brick Co., 15 Ga. App. 332, 333 (3) (83 S.E. 160). There is stronger reason for applying this *281 rule to a situation where the injury was suffered on a Sunday and holding, as we do here, that it does not toll the beginning of the running of the statute.
3. An allegation that plaintiff suffered great physical and mental pain and that he was physically and mentally incapacitated because thereof and unable to file any action during the entire week following the injury does not toll the running of the statute. Lowe v. Bailey, 112 Ga. App. 516 (145 SE2d 760).
The sustaining of the general demurrer on the ground that the action was barred must be
Affirmed. Bell, P. J., and Jordan, J., concur.